UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.001-03262 COMSTOCK RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 94-1667468 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5300 Town and Country Blvd., Suite 500, Frisco, Texas 75034 (Address of principal executive offices) Telephone No.: (972)668-8800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfilerx Acceleratedfiler¨ Non-accelerated filer¨ Smallerreportingcompany¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of shares outstanding of the registrant’s common stock, par value $0.50, as of August 5, 2015 was 47,727,516. COMSTOCK RESOURCES, INC. QUARTERLY REPORT For the Quarter Ended June 30, 2015 INDEX Page PART I. Financial Information Item1. Financial Statements (Unaudited): Consolidated Balance Sheets - June 30, 2015 and December31, 2014 4 Consolidated Statements of Operations - Three Months and Six Months ended June 30, 2015 and 2014 5 Consolidated Statement of Stockholders’ Equity Six Months ended June 30, 2015 6 Consolidated Statements of Cash Flows - Six Months ended June 30, 2015 and 2014 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosure About Market Risk 20 Item4. Controls and Procedures 20 PART II. Other Information Item6. Exhibits 21 EX-10.1 EX-31.1 EX-31.2 EX-32.1 EX-32.2 EX- EX- EX- EX- EX- EX- 2 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS (UNAUDITED) 3 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June30,2015 December31,2014 (In thousands) ASSETS Cash and Cash Equivalents $ $ Accounts Receivable: Oil and gas sales Joint interest operations Derivative Financial Instruments — Assets Held for Sale — Other Current Assets Total current assets Property and Equipment: Unevaluated oil and gas properties Oil and gas properties, successful efforts method Other Accumulated depreciation, depletion and amortization ) ) Net property and equipment Other Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts Payable $ $ Current Deferred Income Taxes Payable — Accrued Liabilities Total current liabilities Long-term Debt Deferred Income Taxes Reserve for Future Abandonment Costs Other Non-Current Liabilities — Total liabilities Commitments and Contingencies Stockholders’ Equity: Common stock – $0.50 par, 75,000,000 shares authorized, 47,727,516 and 46,858,415 shares outstanding at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Retained earnings Total stockholders’ equity $ $ The accompanying notes are an integral part of these statements. 4 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, Revenues: (In thousands, except per share amounts) Oil sales $ Natural gas sales Total revenues Operating expenses: Production taxes Gathering and transportation Lease operating Exploration — — Depreciation, depletion and amortization General and administrative Impairment of oil and gas properties Loss on sale of oil and gas properties — — Total operating expenses Operating income (loss) ) ) Other income (expenses): Interest income — — Net gain on extinguishment of debt — — Gain (loss) on derivative financial instruments ) ) Other income 39 Interest expense ) Total other income (expenses) Income (loss) before income taxes ) ) Benefit from (provision for) income taxes ) ) Net income (loss) $ ) $ $ ) $ Net income (loss) per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Dividends per common share $ — $ $ — $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these statements. 5 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the Six Months Ended June 30, 2015 (Unaudited) CommonStock(Shares) CommonStock –ParValue AdditionalPaid-inCapital RetainedEarnings Total (Inthousands) Balance at January1, 2015 $ Stock-based compensation — Restricted stock used for tax withholdings ) ) ) — ) Excess income taxes from stock-based compensation — — ) — ) Net loss — — — ) ) Balance at June 30, 2015 $ The accompanying notes are an integral part of these statements. 6 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) SixMonthsEndedJune 30, (In thousands) Cash Flows from Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Loss on sale of oil and gas properties — Deferred income taxes ) Leasehold impairments and other exploration costs — Impairment of oil and gas properties Depreciation, depletion and amortization (Gain) loss on derivative financial instruments ) Settlements of derivative financial instruments — ) Net gain on extinguishment of debt ) — Amortization of debt discount, premium and issuance costs Stock-based compensation Excess income taxes from stock-based compensation (Increase) decrease in accounts receivable ) (Increase) decrease in other current assets ) Increase (decrease) in accounts payable and accrued liabilities ) Net cash provided by operating activities Cash Flows From Investing Activities: Capital expenditures ) ) Cash used for investing activities ) ) Cash Flows from Financing Activities: Borrowings Principal payments on debt ) ) Debt issuance costs ) ) Tax withholdings related to restricted stock ) ) Excess income taxes from stock-based compensation ) ) Dividends paid — ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these statements. 7 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2015 (Unaudited) (1) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Basis of Presentation In management's opinion, the accompanying unaudited consolidated financial statements contain all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position of Comstock Resources, Inc. and subsidiaries ("Comstock" or the "Company") as of June 30, 2015, the related results of operations for the three months and six months ended June 30, 2015 and 2014, and cash flows for the six months ended June 30, 2015 and 2014. Net income (loss) and comprehensive income (loss) are the same in all periods presented.
